News Release Trustmark Corporation Announces First Quarter 2009 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – April 28, 2009 – Trustmark Corporation (NASDAQ:TRMK) announced net income available to common shareholders of $23.4 million in the first quarter of 2009, which represented basic earnings per common share of $0.41.Trustmark’s first quarter 2009 net income produced a return on average tangible common equity of 14.46% and a return on average assets of 1.10%.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable June 15, 2009, to shareholders of record on June 1, 2009. Richard G. Hickson, Chairman and CEO, stated, “Trustmark continued to achieve solid financial results during the first quarter as reflected by expanded net interest income, growth in noninterest income, prudent expense management and enhanced capital strength. While the financial services industry continues to address the challenges of the current economic environment and the resulting slowdown in residential real estate, Trustmark remains well-positioned to meet the needs of customers across our four-state franchise.Our strong balance sheet and capital base continue to provide the financial flexibility necessary to succeed in an ever-changing marketplace.” Credit Quality · Net charge-offs during the first quarter totaled $11.4 million, or 0.66% of average loans · Provision for loan losses totaled $16.9 million, exceeding net charge-offs by $5.5 million Total nonaccrual loans increased $20.5 million during the first quarter of 2009 to $134.5 million, or 1.94% of total loans, due primarily to Florida residential real estate loans which were reserved for or written-down to net realizable value.Other real estate increased $3.6 million during the quarter.
